Exhibit 10.15

EXECUTION VERSION

OMNIBUS REAFFIRMATION AND RATIFICATION

OF COLLATERAL DOCUMENTS

This OMNIBUS REAFFIRMATION AND RATIFICATION OF COLLATERAL DOCUMENTS (this
“Ratification Agreement”) is made as of December 6, 2013, by and among ALTRA
INDUSTRIAL MOTION CORP., a Delaware corporation (f/k/a Altra Holdings, Inc., a
Delaware corporation) (the “Company”), ALTRA POWER TRANSMISSION, INC., a
Delaware corporation (f/k/a Altra Industrial Motion, Inc., a Delaware
corporation) (“APT”), and the other undersigned Subsidiaries of the Company
(together with the Company and APT, each a “Grantor” and collectively the
“Grantors”) in favor of JPMORGAN CHASE BANK, N.A., as administrative agent under
the Amended and Restated Credit Agreement referred to below (the “Administrative
Agent”), for the ratable benefit of the Secured Parties (as defined in such
Amended and Restated Credit Agreement).

WHEREAS, the Company and APT, as borrowers, the Administrative Agent and certain
other financial institutions are each party to that certain Credit Agreement
(the “Existing Credit Agreement”), dated as of November 20, 2012;

WHEREAS, the Grantors and the Administrative Agent are each party to that
certain Pledge and Security Agreement (the “Security Agreement”), dated as of
November 20, 2012;

WHEREAS, certain of the Grantors and the Administrative Agent are each party to
that certain Patent Security Agreement (the “Patent Security Agreement”), dated
as of November 20, 2012;

WHEREAS, certain of the Grantors and the Administrative Agent are each party to
that certain Trademark Security Agreement (the “Trademark Security Agreement”
and together with the Security Agreement and the Patent Security Agreement, each
an “Existing Collateral Document” and collectively the “Existing Collateral
Documents”), dated as of November 20, 2012;

WHEREAS, concurrently herewith, the Company, APT and Altra Industrial Motion
Netherlands B.V., as borrowers, the Administrative Agent and certain other
financial institutions are entering into an Amended and Restated Credit
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Amended and Restated Credit Agreement”) dated as of the date hereof,
which will amend and restate the Existing Credit Agreement in its entirety but
will not constitute a novation of the parties’ rights and obligations
thereunder;

WHEREAS, the Existing Collateral Documents state that the Grantors are entering
into such agreements to induce the Lenders to extend credit to the Borrowers
under the Existing Credit Agreement as the same may be amended, restated,
supplemented or otherwise modified from time to time; and

WHEREAS, the Grantors and the Administrative Agent desire to effect the
amendments to certain definitions in the Existing Collateral Documents set forth
herein, and also ratify and reaffirm the Existing Collateral Documents as
amended hereby;



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto agree as follows:

1. Loan Document; Amendments to Certain References

1.1 Capitalized terms used herein without definition shall have the meanings
assigned to such terms in the Amended and Restated Credit Agreement. This
Ratification Agreement shall constitute a “Loan Document” and a “Collateral
Document” for all purposes of the Amended and Restated Credit Agreement and the
other Loan Documents.

1.2 The parties acknowledge and confirm that each reference to the Existing
Credit Agreement, however so defined, in any of the Existing Collateral
Documents or the other Loan Documents includes the Amended and Restated Credit
Agreement, as the same may be further amended, restated, supplemented or
otherwise modified from time to time. The parties further acknowledge and
confirm that each reference to any Existing Collateral Document, however so
defined, in any other Existing Collateral Document or other Loan Document
includes such Existing Collateral Document as amended by this Ratification
Agreement and as further amended, restated, supplemented or otherwise modified
from time to time.

1.3 Notwithstanding the foregoing Section 1.2, each reference to “Swap
Obligations” and “Banking Services Obligations” in the Security Agreement shall
be deemed to be a reference to Secured Swap Obligations and Secured Banking
Services Obligations, respectively.

2. Continuing Security Interest. Each of the Grantors hereby confirms that,
pursuant to the Existing Collateral Documents to which such Grantor is a party,
such Grantor pledged, assigned and granted to the Administrative Agent, on
behalf of and for the ratable benefit of the Secured Parties, a security
interest in all of such Grantor’s right, title and interest in, to and under the
Collateral, the Patent Collateral and the Trademark Collateral (as defined in
the applicable Existing Collateral Document) to secure the prompt and complete
payment and performance of the Secured Obligations. Each of the Grantors hereby
expressly ratifies and reaffirms such pledge, assignment, and grant of such
security interest to secure the prompt and complete payment and performance of
the Secured Obligations.

3. Representations and Warranties; No Default. Each of the Grantors represents
and warrants that (a) it has duly and properly performed, complied with and
observed each of its covenants, agreements and obligations contained in the
Existing Collateral Documents to which it is a party, (b) the representations
and warranties of such Grantor contained in each Existing Collateral Document to
which it is a party are true and correct in all material respects (or, with
respect to representations and warranties already qualified by concepts of
materiality, in all respects) on and as of the date hereof (or, to the extent
any such representation or warranty is expressly stated to have been made as of
a specific earlier date, on and as of such earlier date) both before and after
giving effect to the transactions contemplated on the date hereof , (c) no event
has occurred or is continuing and no condition exists which constitutes a
Default or Event of Default under any Loan Document to which it is a party, and
(d) the execution and delivery by such Grantor of this Ratification Agreement
have been duly authorized by proper corporate, limited liability company,
limited partnership or partnership, as applicable, proceedings, and this
Ratification Agreement constitutes a legal, valid and binding obligation of such
Grantor,

 

2



--------------------------------------------------------------------------------

enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

4. Ratification, Etc. Except as expressly amended by this Ratification
Agreement, the Existing Collateral Documents and all documents, instruments and
agreements related thereto are hereby ratified and confirmed in all respects and
shall continue in full force and effect. The Existing Collateral Documents (as
amended hereby) and the perfected first priority security interests of the
Administrative Agent, for the ratable benefit of the Secured Parties, thereunder
shall continue in full force and effect, and the collateral security provided
for in each of the Existing Collateral Documents and such other documents,
instruments and agreements shall not be impaired by this Ratification Agreement.

5. GOVERNING LAW. THIS RATIFICATION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

6. Counterparts. This Ratification Agreement may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Ratification Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Ratification Agreement.

7. Miscellaneous. Nothing contained herein shall constitute a waiver of, impair
or otherwise affect any Obligations or Secured Obligations, any other obligation
of any Grantor or any rights of the Administrative Agent or any of the Secured
Parties consequent thereon. Section headings in this Ratification Agreement are
included herein for convenience of reference only and shall not constitute part
of this Ratification Agreement for any other purpose.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Omnibus
Reaffirmation and Ratification of Collateral Documents as of the date first
above written.

 

GRANTORS: ALTRA INDUSTRIAL MOTION CORP. ALTRA POWER TRANSMISSION, INC. By:  

/s/ Todd Patriacca

Name:   Todd Patriacca Title:   Vice President Finance, Corporate   Controller
and Treasurer

WARNER ELECTRIC INTERNATIONAL HOLDING, INC

BOSTON GEAR LLC BAUER GEAR MOTOR LLC WARNER ELECTRIC TECHNOLOGY LLC INERTIA
DYNAMICS, LLC WARNER ELECTRIC LLC AMERIDRIVES INTERNATIONAL, LLC KILIAN
MANUFACTURING CORPORATION FORMSPRAG LLC NUTTALL GEAR L L C TB WOOD’S CORPORATION
TB WOOD’S INCORPORATED By:  

/s/ Todd Patriacca

Name:   Todd Patriacca Title:   Treasurer

[SIGNATURE PAGE TO RATIFICATION AGREEMENT (JPM/ALTRA 2013)]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as the Administrative Agent By:  

/s/ Peter M. Killea

Name:   Peter M. Killea Title:   Sr. Vice President

[SIGNATURE PAGE TO RATIFICATION AGREEMENT (JPM/ALTRA 2013)]